Per Curiam:

Upon consent of the Government, the judgment below is vacated and the case is remanded to the District Court with permission to both parties to reopen the case for the purpose of taking further evidence with respect to all issues in the case, and for find*785ings on those issues, including whether petitioner consulted with appointed counsel, whether sueh counsel appeared in court with him, or whether he waived such consultation or appearance, and whether he understood the charge to which he pleaded guilty.
Mr. Paul Crutch-field, with whom Mr. Augustus M. Roan was on the brief, for petitioner. Mr. Herbert Wechsler argued the. cause, and Assistant Attorney General Berge and Messrs. War-, ner W. Gardner and W. Marvin Smith were on the brief, for respondent.